*190The opinion of the court was delivered by
Tyler, J.
The act of furnishing intoxicating liquor by the respondent, which the State’s evidence tended to prove, was in violation of the statute, R. L. s. 3800, unless done in a private dwelling or its dependency. It was incumbent upon the respondent to show affirmatively that the act fell within this .exception to the general prohibition of the law. State v. Freeman, 27 Vt. 523; State v. Norton, 45 Vt. 258.

We find no error, therefore there must be judgment and sentence on the verdict.